DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, citing Foreign Priority to Chinese Patent Application No. 202010203415.4, filed on March 20, 2020.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4-7, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagao et al., US 20210017039 A1.

Regarding Claim 1 and 10, Nagao discloses a positive electrode active material (see general disclosure [0010-0025], Example 1 [0264-0268], Table 1), comprising: a secondary particle formed from a primary particle (a secondary particle 20 that is an aggregate of primary particles, [0014], Fig. 2), wherein the secondary particle comprises an inner part (central part 23 [0036, 0052-0053], Fig. 2) and an outer part that wraps the inner part (surface part 22 [0037-0038], Fig. 2 depicts surface part 22 wrapping the central part 23); and the outer part is a region from an interface of the secondary particle to a surface of the secondary particle (a portion that is obtained by removing the region of the central part 23 from the secondary particle 20 [0052-0053], Fig. 2), and the inner part is a region from the interface of the secondary particle to a center of the secondary particle (central part 23 is the region having the center at the centroid C [0053], Fig. 2).
Nagao does not explicitly disclose a ratio of an average particle size of primary particles in the outer part to an average particle size of primary particles in the inner part is G, and 1.1 < G < 10. However, by observing Fig. 2, wherein the size of the primary particles in the surface part 22 can be compared to the size of the primary particles in central part 23, it is evident that the average size of primary particles in the surface part 22 are larger than the average size of the primary particles in central part 23, therefore anticipating the range of 1.1 < G < 10. 
Alternatively, assuming that Nagao does not teach the limitation of a ratio of an average particle size of primary particles in the outer part to an average particle size of primary particles in the inner part is G, and 1.1 < G < 10, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to create a secondary particle with those particle size characteristics, as it appears to be shown as such in Fig. 2, and described in the instant specification with respect to the aspect ratios.
Regarding Claim 10, by observing Fig. 2, it is evident that a quantity of the primary particles on any diameter of the secondary particle is greater than 5. Especially within a core-shell structure, where a diameter of the particle would pass through three layers (a shell, core, and another shell section on the opposing edge of the core), there would be an extremely high likelihood that the quantity of the primary particles would be greater than 5.

Regarding Claim 12, Nagao discloses all limitations as set forth above. Additionally, Nagao discloses an electrochemical device (lithium secondary battery 10, [0008, 0172-0179, 0256-0257], Figs. 1A and 1B) comprising a positive electrode (positive electrode 2 and 21 [0181-0183, 0253-0257], Figs. 1A and 1B); a negative electrode (negative electrode 3 and 31 [0181-0183, 0191-0204, 0257], Fig. 1A); and a separator, disposed between the positive electrode and the negative electrode (separator 1 [0008, 0205-0207], assembled in order [0256-0257], shown in Fig. 1A), wherein the positive electrode comprises the positive electrode active material ([0217, 0256-0257]), wherein the positive electrode active material comprises the positive electrode active material disclosed above (Nagao disclosure pertaining to Claim 1).

Regarding Claims 4 and 15, modified Nagao discloses all limitations as set forth above. Nagao discloses a process for manufacturing a lithium composite metal oxide having a coating comprising conductive raw material particles ([0162-0170]), wherein particles comprising Ti or Zr (Titanium Oxide, Titanium Chloride, Titanium Alkoxide, and Zirconium Oxide) are listed as choices for conductive raw material particles ([0163]). The presence of Ti and/or Zr on the surface of the particle of modified Nagao reads on the limitation of Claim 4, wherein Mg, Ti, or Zr is present on the surface of the secondary particle, at a depth of up to 200 nm from the surface. Consequently, this limitation would also be present in the electrochemical device of modified Nagao (Claim 15).

Regarding Claims 5 and 16, Nagao discloses all limitations as set forth above. Nagao further discloses the average value of the longest diameters of the primary particles present in the central part of the secondary particle is preferably 0.32 μm or more, more preferably 0.35 μm or more, and even more preferably 0.46 μm or more. In addition, the upper limit is preferably 1.00 μm or less, more preferably 0.90 μm or less, and even more preferably 0.80 μm or less ([0106]), which significantly overlaps with the range of the average particle size of the primary particles in the inner part as 100 nm to 2 μm in Claim 5. Should the overlapping range not be sufficient, the alternate rejection below also applies. 
Nagao also discloses when the average value of the longest diameters x of the primary particles in the surface part of the secondary particle is set in the above-described range, it is possible to reduce an uneven reaction in the central part of the secondary particle ([0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit to reducing the likelihood of an uneven reaction between the particle and electrolyte as taught by Nagao, to optimize the average particle size of the primary particles in the inner part, in the positive electrode active material disclosed by Nagao (Claim 5). Additionally, this limitation would also be present in the electrochemical device of Nagao (Claim 16).

Regarding Claims 7 and 18, Nagao discloses all limitations as set forth above. Nagao discloses an average value of the aspect ratios of the primary particles present in the central part of the secondary particle is 1.66 or more and 2.00 or less ([0021]), which anticipates the range of 1 to 3 of the instant claim. Additionally, Nagao discloses an average value of the aspect ratios of the primary particles present in the surface part of the secondary particle is 1.85 or more and 3.00 or less ([0020]), which anticipates the range of 1.5 to 8 of the instant claim. Therefore, this limitation would also be present in the electrochemical device of Nagao (Claim 18).

Regarding Claims 6 and 17, Nagao discloses all limitations as set forth above. Nagao discloses a difference between an average value of aspect ratios of the primary particles present in the central part of the secondary particle and an average value of aspect ratios of the primary particles present in the surface part of the secondary particles is 0.30 or more and 1.0 or less ([0019]). Using the above disclosure of preferred aspect ratios by Nagao, the ratio of an average length-to-width ratio of the primary particles in the outer part to an average length-to-width ratio of the primary particles in the inner part “H” disclosed by Nagao would overlap with the 1 ≤ H ≤ 8 range limitation of Claim 6. Consequently, this limitation would also be present in the electrochemical device of Nagao (Claim 17).

Regarding Claim 11, Nagao discloses all limitations as set forth above. Nagao further discloses the secondary particle comprises a compound represented by a chemical formula:
Li[Lix(Ni(1−y−z−w)CoyMnzMw)1−x]O2
wherein −0.1 ≤ x ≤ 0.2, 0 ≤ y ≤ 0.5, 0 ≤ z≤ 0.5, 0 ≤ w ≤ 0.1, and y +z + w < 1, and M represents one or more elements selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, Nb, La, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn ([0114-0115]).
Examiner notes significant overlap between the formula disclosed by Nagao and Claim 11, most notably a high concentration of Nickel relative to other elements. Additionally, the possible inclusion of Mn and Al (“Me” of Claim 11), as well as W, Nb, V, and Mo (“X” of Claim 11) are disclosed by Nagao as suitable dopant choices ([0115, 0129]). Additionally, Nagao discloses a coating on the secondary particle comprising Ti and Zr ([0163]), which anticipate or make obvious the composition including the “Y” variable of Claim 11.
Alternatively, regarding the “Y” variable of claim 11, one of ordinary skill in the art would optimize the thickness of the titanium or zirconium oxide layer, and thus the overall stoichiometry “Y” in the claimed chemical formula in order to have a coating of sufficient thickness without diminishing capacity, since the coating is not part of the active material ([0163]-[0170]). 

Regarding Claim 20, modified Nagao discloses all limitations as set forth above. Nagao is limited by not expressly disclosing an electronic device, wherein the electronic device comprises the electrochemical device according to Claim 12. However, Nagao does disclose the electrochemical device (lithium secondary battery) as described above in Claim 12, and further discloses applications for lithium secondary batteries in smaller electronic devices such as mobile phones, notebook personal computers applications, and also for larger applications such as power sources in automotive applications or for power storage ([0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the lithium secondary battery of Nagao, in any of the electronic devices or applications as disclosed by Nagao, in order to power an electronic device or otherwise benefit from the utility of a lithium secondary battery.

Claim Rejections - 35 USC § 103
The relevant text of Title 35, U.S. Code not included in this section can be found in the above “Claim Rejections - 35 USC § 102/103” section.
Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao as applied to the claims above, and further in view of Suk et al., KR 20170063420 A.

Regarding Claims 2 and 13, Nagao discloses all limitations as set forth above. Nagao is limited by not disclosing a content of an X element in the inner part is higher than a content of the X element in the outer part, and the X element comprises at least one of W, Nb, V, or Mo. However, this limitation is disclosed by Suk et al., in a positive electrode active material comprising a lithium composite metal oxide similar to Nagao.
Suk discloses a positive electrode active material, comprising lithium composite metal oxide particles, for use in a secondary battery (used synonymously with cathode active material in the general disclosure, [0028]). Suk also discloses the particles of the lithium composite metal oxide included in the cathode active material have a core-shell structure in which the shell is located on the outer surface of the core, and there may be a presence of a doping element ([0041]). Regarding the core, Suk discloses at least one doping element selected from the group consisting of Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, W, Ta, and B is largely contained in the core located at the center of the particle, and the shell contains preferably only 0 to 5 atomic % of the doping elements present [(0042-0044]). Suk teaches when the cathode active material, comprising the lithium composite metal oxide particles as disclosed are applied to a secondary battery, the battery exhibits high capacity, long life and thermal stability, minimizes deterioration in performance at high voltage, and the suppression of the elution of the doping element affords the cathode active material to continuously exhibit the positive effects of the doping element ([0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to create a particle wherein a content of W, Nb, V, and/or Mo in the inner part is higher than a content of the W, Nb, V, and/or Mo in the outer part, as taught by Suk, as a characteristic of the positive electrode active material (Claim 2) in the secondary battery (Claim 13) as disclosed by Nagao, in order to realize the benefits of the dopant to the overall secondary battery performance.

Regarding Claims 3 and 14, modified Nagao discloses all limitations as set forth above. Nagao is silent to disclosing a molar ratio of the X element contained in the outer part to the X element contained in the inner part is greater than or equal to 0 and less than or equal to 0.2. In the disclosure of Suk, this limitation is addressed, wherein Suk discloses a method for producing the cathode active material particles for the secondary battery via salt solutions ([0055-0065]), and with this chosen method, the second metal salt solution not containing the doping element is gradually mixed, producing a particle wherein the surface side, i.e., the shell, contains no doping element ([0065]). 
Modified Nagao, which uses the particles disclosed by Suk, therefore discloses limitation (a) of Claim 3, wherein a molar ratio of the X element contained in the outer part to the X element contained in the inner part is greater than or equal to 0 and less than or equal to 0.2. Consequently, this limitation would also be present in the electrochemical device of modified Nagao (Claim 14).


Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nagao as applied to the claims above, and further in view of Uwai et al., US 20160036041 A1.
Regarding Claim 9, modified Nagao discloses all limitations as set forth above. Nagao is silent to disclosing a porosity of the inner part is within a range of 5% to 20%, a porosity of the outer part is within a range of 1% to 6%. However, the porosities of the inner part and outer parts of a secondary particle as a positive electrode active material are disclosed by Uwai et al. 
Uwai discloses a positive electrode active material for a non-aqueous electrolyte secondary battery, comprising secondary particles of a lithium composite oxide containing nickel as the main component, wherein the average porosity on the “center side” is larger than that on the “surface side” in the secondary particles ([0019]). Uwai discloses a preference for the average porosity on the center side of the secondary particles is 0.7% to 20%, preferably 5% to 20%, and more preferably 5% to 15%, which encompasses and renders obvious the range of 5% to 20% of the instant claim. Furthermore, Uwai discloses it is preferable that the average porosity on the surface of the secondary particles is 10% or less, and preferably 0% to 5%, which encompasses and renders obvious the range of 1% to 6% of the instant claim. 
Regarding the limitation of the porosity of the inner side being greater than the porosity of the outer side of the secondary particles, Uwai discloses an orientation as such has an advantage, wherein an over-densification of the primary particles is prevented, and as such, the lithium diffusion can be enhanced in the secondary particles, in particular, in the center part. As a result, the secondary battery using this active material will reduce the capacity decrease caused by using the secondary battery for a long period of time ([0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the benefit to battery capacity longevity of having the porosity of the inner side being greater than the porosity of the outer side of the secondary particles as taught by Uwai, to optimize porosity ranges of the inner and outer part of the secondary particle, in the positive electrode active material disclosed by modified Nagao.

Regarding Claims 8 and 19, modified Nagao discloses all limitations as set forth above. Nagao is silent to disclosing a ratio of a porosity of the inner part to a porosity of the outer part is J, and 2 ≤ J ≤ 20, as applied to the positive electrode active material (Claim 8), and also as an element comprising an electrochemical device (Claim 19). However, the porosities of the inner part and outer parts of a secondary particle as a positive electrode active material, as disclosed above by Uwai, can be used to teach a ratio between the two percentages.
Uwai discloses numerous Examples and Comparative Examples and their respective surface and center porosities (Table 1 and 2), wherein a ratio of a porosity of the inner part to a porosity of the outer part can be calculated. Among the examples that exhibited better output characteristics and cycle durability when tested in a battery, disclosed to be Examples 1-11 ([0194]), the ratio of porosity of the inner part to porosity of the outer part for Examples 1-11, using the “J” variable of the instant claims, ranges from 1.01 (Example 5, Table 1) ≤ J ≤ 6 (Example 3, Table 1), and therefore anticipates the range of 2 ≤ J ≤ 20 (Claim 8).
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, knowing the increased output characteristics and cycle durability of the battery being affected by the ratio of a porosity of the inner part to a porosity of the outer part as taught by Uwai, to optimize the porosity ratio of the inner and outer part of the secondary particle, in the positive electrode active material disclosed by modified Nagao.
Modified Nagao, which incorporates the above disclosures of Uwai, would therefore establish  the positive electrode possessing the porosity characteristics as described above in Claim 8, is also present in the electrochemical device of modified Nagao (Claim 19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721